Citation Nr: 0215674	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-00 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from March 1968 to March 1971, including service in the 
Republic of Vietnam from April 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for 
post-traumatic stress disorder (PTSD).  The veteran was 
scheduled to appear at a hearing before a Member of the Board 
in September 2002, and the veteran and his representative 
were notified of the time, date and place of that hearing.  
The veteran failed to report for the scheduled hearing, or to 
file a written request to postpone that hearing.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record shows that the veteran and his 
representative were notified of the provisions of the VCAA by 
RO letter of May 30, 2002.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the veteran's claim does not address the 
reopening of a previously and finally denied claim, the 
revised regulations pertaining to such claims are 
inapplicable to this appeal.  

The record shows that all relevant evidence necessary for 
disposition of the veteran's claim for service connection for 
PTSD has been obtained by the RO.  The RO has obtained the 
veteran's complete service medical, administrative and 
personnel records from his period of active service, as well 
as all private and VA medical records identified by the 
veteran.  The claimant and his representative were informed 
by RO letter of November 19, 1996, of the evidence needed to 
support his claim, and were asked to provide relevant 
information concerning any claimed stressors.  He was asked 
to submit any evidence in his possession which would support 
his claim, and informed that the RO would use that evidence 
in an effort to obtain additional supportive evidence for his 
claim.  The veteran and his representative were provided 
notification letters and copies of all relevant RO rating 
decisions explaining the reasons and bases for its decisions.  
In addition, the veteran and his representative were informed 
by RO letter of January 25, 2000, that he should complete and 
submit medical record release authorizations (VA Forms 21-
4142) for all private medical treatment records, and that the 
RO would obtain those records as well as all VA treatment 
records identified by the claimant.  The veteran and his 
representative were further informed by RO letter of May 30, 
2002, of the evidence needed to establish entitlement to the 
benefit sought, and that the RO would obtain the necessary 
military service records.  The cited letters further notified 
the veteran and his representative what part of the requested 
evidence would be obtained by the claimant and which part by 
the RO.  In addition, the RO has sought verification of the 
veteran's claimed stressors through the United States Armed 
Services Center for Research of Unit Records (USASCRUR), and 
has requested morning reports from the veteran's unit to 
support his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran and his representative were 
provided a Statement of the Case in November 2001 informing 
them of the issue addressed, the evidence considered, the 
adjudicative actions taken, the pertinent law and 
regulations, and the decision reached.  

Based upon the foregoing, the Board finds that VA's duty of 
notification to the claimant of required information and 
evidence and its duty to assist him in obtaining all evidence 
necessary to substantiate his claim have been fully met.  The 
appellant has not argued a notice or duty to assist violation 
under the VCAA, and the Board finds that it is clear that the 
appellant was fully notified and aware of the type of 
information and evidence required to reopen his claim for 
service connection for PTSD.  

In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claim for service 
connection for PTSD.  For those reasons, further development 
of the claim to reopen is not necessary for compliance with 
the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
instant appeal to reopen the claim for service connection for 
PTSD has been obtained by the RO, and that VA's duty of 
notification to the claimant of required information and 
evidence and its duty to assist him in obtaining all evidence 
necessary to substantiate that claim have been fully met.

2.  The veteran served on active duty with the United States 
Army from March 29, 1968, to March 15, 1971, including 
service in the Republic of Vietnam from April 29, 1969, to 
April 4, 1970.  

3.  The veteran did not serve in combat against the enemy 
while on active duty.  

4.  The medical evidence of record includes diagnoses of PTSD 
by mental health care professionals.

4.  The veteran has no awards or decorations denoting 
engagement in combat and no other supportive evidence 
reflects that the veteran engaged in combat.

5.  The veteran's accounts of in-service traumatic stressors 
has not been corroborated by the evidence of record, 

6.  The medical evidence does not establish a link between 
the veteran's learning of the death of his friend, J.T.S., 
and current symptoms of PTSD.   


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The veteran's DD Form 214 shows that he served on active duty 
with the United States Army from March 29, 1968, to March 15, 
1971, including service in the Republic of Vietnam from April 
29, 1969, to April 4, 1970.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO in 
November 1974, sought service connection for a nervous 
condition.  The claimant asserted that he was treated for 
nerves by a field medic in October 1968 while serving with 
the 25th Infantry Division, but reported no postservice 
treatment for that condition.  The RO requested the veteran's 
service medical and personnel records, and scheduled a VA 
psychiatric examination of the claimant.

The veteran's administrative and personnel records (DA Form 
20 and 201 file) show that after basic training and advanced 
individual training, he attended an 11-week training school 
program in Air Frame Repair.  Those records show that his 
military occupational specialty (mos) was Air Frames Mechanic 
(68G); that he served with the 181st Aviation Company, Fort 
Hood, and that he served with Company E, 725th , 25th Infantry 
Division in the Republic of Vietnam from May 1969 to April 
1970.  He received the National Service Defense Medal (NSDM), 
the Vietnam Service Medal (VSM) with 2 Bronze Service Stars, 
the Vietnam Campaign Medal (VCM), and an Army Commendation 
Medal with one Oak Leaf Cluster, but received no combat 
awards or decorations for valor, and did not receive the 
Purple Heart Medal.  His personnel and administrative records 
do not show that he attended Door Gunner School, and he was 
not awarded the Air Crew Badge.  

The claimant's service entrance examination, conducted in 
March 1968, disclosed that his psychiatric evaluation was 
normal.  His service medical records are silent for 
complaint, treatment, findings or diagnoses of a nervous 
condition or psychiatric disorder.  At the time of service 
separation, the claimant denied any history of trouble 
sleeping, terrifying nightmares, depression or excessive 
worry, or nervous trouble of any sort.  His service 
separation examination, conducted in February 1971, showed 
that his psychiatric examination was normal.  

A report of VA psychiatric examination, conducted in March 
1975, cited the veteran's statement that he injured his left 
knee while changing a tire while on active duty; that while 
in Vietnam from March 1969 to March 1970, he was chief 
maintenance man in charge of rebuilding damaged helicopters; 
that his work area was frequently under enemy rocket attacks; 
that he became depressed when a rocket struck his best 
friend, who was taking a shower; that following his return to 
the United States, his wife divorced him; and that his father 
died in March 1973 from throat cancer.  He reported 
employment with Eastern Airlines, as well as work  cleaning 
used cars, working as manager of a health club, and had been 
employed for the past 10 months replacing automobile 
windshields.  He denied any history of psychiatric care, 
indicated that he took a few drinks but was not addicted to 
alcohol, and denied use of marijuana or other drugs.  He 
complained of feeling depressed, of stressful dreams, 
including the death of his friend, but reported that he had 
remarried, socializes well with a circle of long-time friends 
and relatives, and reported that he was happily married and 
that his wife encouraged his return to college for an 
administrative career in the aviation field.  The diagnosis 
was depressive neurosis, chronic, moderate to moderately 
severe.

A rating decision of May 1975 denied the claim for service 
connection for nerves.  The claimant and his representative 
were notified of that determination and of his right to 
appeal, and provided a copy of that decision.  The veteran 
failed to initiate an appeal, and that decision became final 
after one year.  

In November 1996, the veteran claimed service connection for 
PTSD, reporting treatment at the VA outpatient clinic in 
Orlando.  The RO requested the claimant's treatment records 
from Orlando VA outpatient clinic.  He was asked by RO letter 
of November 1996 to submit the complete details of any 
stressful incidents during active service, including names, 
dates, units of assignment of all individuals involved, 
awards or decorations received, and the dates and places of 
any treatment for a nervous condition received since service 
separation.  No response was received to that letter.  

VA outpatient clinic records show that the claimant was seen 
in November 1996, reporting that he was homeless; that he had 
been in a substance abuse program in 1973 and 1975; and that 
he seeking treatment for alcohol abuse and associated 
depression.  An intake report cited his statement that he had 
been living with friends or in his car for about one month, 
and thinks he is depressed; that he has been doing labor pool 
work but had not used the homeless resources and meal sites; 
and that he would be interviewed with respect to his request 
to be seen in the Mental Health Clinic.  The claimant 
subsequently failed to report for scheduled appointments in 
the Mental Health Clinic in November 1996 and for an Agent 
Orange protocol examination and Mental Health Clinic 
appointment in November and December 1996.  

The claims folder contains a notation in September 1999 
showing that the veteran was admitted to the VAMC, Kansas 
City, in September 1999 with a diagnosis of polysubstance 
abuse. 

In December 1999, the veteran again claimed service 
connection for PTSD, reporting that he had received a 
diagnosis at the VAMC, Kansas City, Missouri; that he 
experienced flashbacks, dreams of combat experiences as a 
door gunner in Vietnam, guilt feelings, resentment toward 
authority, fear of acceptance and fear of loneliness, and 
that he did not like to be around crowds.  He reported 
outpatient treatment at the VAMC, Kansas City.  The RO 
requested the claimant's outpatient treatment records from 
the VAMC, Kansas City.  The RO sent a PTSD stressor 
development letter to the veteran and his representative in 
January 2000 notifying him that additional evidence was 
needed to support his claim, and asking that he submit the 
complete details of any stressful incidents during active 
service, including names, dates, places, units of assignment 
of all individuals involved, the names of any individuals 
killed, and the dates and places of any treatment received 
for the claimed condition since service separation.  He was 
provided medical record release authorizations (VA Forms 21-
4142), and informed that the RO would obtain all VA treatment 
records identified and all private treatment records 
identified by the claimant.  

In his response, the claimant stated that while in Vietnam, 
he was assigned to Company E, 725th Maintenance Battalion, 
25th Infantry Division, from April 1969, to April 1970; cited 
claimed stressors during that period, including witnessing 
bodies of dead Viet Cong being transported by bulldozer in 
March and April 1969; seeing mutilated and burned children 
between March and October 1969 while in or near Cu Chi and 
Tay Nien; stated that while working in the Helicopter 
Airframe Repair facility (Company E, 725th Maintenance 
Battalion, 25th Infantry Division), he helped remove dead 
bodies; and that he observed the torture of a Viet Cong woman 
accused of booby-trapping the chow hall of Company D, 725th 
Maintenance Battalion.  He identified no individuals killed 
or wounded in battle or non-battle action.  

VA outpatient treatment records from the VAMC, Kansas City, 
dated in January and February 2000, prepared by staff 
physicians and mental health care providers, showed that the 
veteran was admitted to the Mental Health Clinic PCT Group in 
January 2000; that he was actively participating in a PTSD 
group therapy program;  and that he underwent surgery in 
February 2000 for a medial meniscus tear involving his 
service-connected left knee disability.  

A rating decision of March 2000 denied the claim for service 
connection for PTSD.  The claimant and his representative 
were notified of that determination and of his right to 
appeal by RO letter of March 7, 2000, and provided a copy of 
that decision.  The claimant submitted a Notice of 
Disagreement, asserting that he was assigned to Company E, 
725th Maintenance Battalion; that in the fall of 1969, a 
woman bobby-trapped the dining facility of Company D, 725th 
Maintenance Battalion, at Cu Chi; causing four wounded-in-
action and one killed-in-action; that he and other members of 
his unit, located across from the Company D dining facility, 
were required to retrieve the mutilated bodies; that he does 
not know the names of the individual killed; and that he saw 
burned children at an orphanage outside the village of Cu 
Chi.  He asked that the RO obtain all outpatient treatment 
records from the VAMC, Kansas City.  

In June 2000, the RO referred the veteran's stressor 
statements and information to the United States Armed 
Services Center for Research of Unit Records (USASCRUR), and 
asked that facility to verify the claimed stressful incidents 
described by the veteran.  

In its interim response, received in June 2000, the USASCRUR 
acknowledged receipt of the RO request, and noted that the 
function of that facility was to provide documented 
information to support veteran's involvement in stressful 
incidents while serving in the military, but noted that it 
was impossible to determine what a veteran knew or what he 
personally witnessed.  

Pending a response from the USASCRUR, the RO requested 
morning reports from the National Personnel Records Center 
(NPRC) for Company D, 725th Maintenance Battalion, 25th 
Infantry Division during the period from September through 
October 1969, and requested a search for all unit personnel 
killed or wounded in action during that time frame.  A 
negative response was received.

A response from the USASCRUR, received in September 2001, 
reported that the Daily Staff Journals (DJ's) of the 725th 
Maintenance Battalion, dated from July-December 1969, did not 
document the explosion at the dining facility of Company D, 
725th Maintenance Battalion, at Cu Chi, described by the 
veteran.  Operational Reports-Lessons Learned submitted by 
the 25th Infantry Division, the higher headquarters of the 
725th Maintenance Battalion, reported an individual rocket 
and mortar attack at Cu Chi Base Camp in May 1969, but 
reported no casualties, while a rocket attack in August 1969 
caused injuries to eight enlisted men, but no deaths, at the 
20th Transportation Company, located at Cu Chi.  

A Statement of the Case was issued in November 2001, 
notifying the veteran and his representative of the of the 
issue addressed, the evidence considered, the adjudicative 
actions taken, the pertinent law and regulations, the 
decision reached, and the reasons for that decision.  The 
veteran submitted his Substantive Appeal (VA Form 9) in 
February 2002, asking that he be afforded a hearing before a 
Member of the Board in Washington, DC.  

By RO letter of June 2002, the veteran and his representative 
were notified that his case was being transferred to the 
Board; that he had the right to have a hearing before the 
Board, to submit additional evidence, or to appoint or change 
his representative within a stated time period.  No 
additional evidence has been submitted.  As noted, the 
veteran was notified of the date, place and time of his 
scheduled hearing before the Board by letters directed to his 
address of record, but failed to report for the scheduled 
hearing.  

II.  Analysis

As noted, the veteran's service medical records are silent 
for complaint, treatment, findings or diagnoses of a 
psychiatric disorder during active service, on service 
separation examination, or within the initial postservice 
year.  Notwithstanding the lack of a diagnosis of a 
psychiatric disorder during service, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Specific VA regulations pertain to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. Part 4, 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of Sec. 3.1(y) of  this part and the claimed stressor is 
related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 2002).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2002).  

The specific evidentiary standards and procedures in  
38 U.S.C.A. § 1154(b) only apply once combat service has been 
established.  In the absence of any definition of the phrase 
or its terms in any applicable statute or regulation, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
of instrumentality.  The phrase would not apply to veterans 
who served in a general "combat area" or "combat zone" but 
did not themselves engage in combat with the 
enemy.  The issue must be resolved on a case-by-case basis, 
assessing the credibility, probative value, and relative 
weight of each relevant item of evidence.  VAOPGCPREC 12-99 
(Oct. 18, 1999).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993) the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in substantiating a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. § 1154(b), 38 C.F.R § 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993). The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran' s MOS 
to determine if he engaged in combat; rather, other 
supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

A combat veteran's claim cannot be denied unless there is 
"clear and convincing evidence" to the contrary as to the 
service incurrence or aggravation element.  By "clear and 
convincing" is meant that there is a "reasonable certainty 
of the truth of the fact in controversy." See Vanerson v. 
West, 12 Vet. App. 254 (1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2002).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2001). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The evidence does not establish that the veteran served in 
combat against the enemy while on active duty, nor has he 
contended that he served in combat.  Instead, his service 
personnel and administrative records show that the claimant 
served in the Republic of Vietnam from May 1969 to April 1970 
as a Air Frames Mechanic (68G) assigned to Company E, 725th 
Maintenance Battalion, 25th Infantry Division, and his own 
statements on VA psychiatric examination in March 1975 and 
subsequently tend to confirm those facts.  The Board notes 
that the veteran was not assigned to a combat unit; that he 
did not have a combat mos; and that he did not receive the 
Combat Infantryman Badge or other combat awards or 
decorations for valor.  Further, it is neither contended nor 
established that he was a prisoner-of-war, or that he 
received the Purple Heart Medal.  While the veteran asserted 
in his January 2000 claim for service connection for PTSD 
that he "has dreams of combat experiences as a door gunner 
in RVN", his service personnel and administrative records do 
not reflect such a duty assignment, and are devoid of any 
evidence reflecting door gunner training either in the United 
States or the Republic of Vietnam.  To the same point, those 
records do not show that the claimant received the Air 
Crewman Badge.  None of the stressors described by the 
claimant involved  combat action, and none have been 
verified.  

While the veteran has expressed the opinion that he has PTSD 
which is related to stressors sustained while serving in the 
Republic of Vietnam, the Court has held that a lay person, 
such as the claimant, is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  
If such testimony is not competent, it cannot be probative.

The medical evidence of record includes a current medical 
diagnosis of PTSD from a VA health care provider which 
conforms with the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), as required by  38 C.F.R. Part 4, 
§§ 4.130, and the Board finds that particular requirement for 
establishing service connection for PTSD to be met.  The 
Board does not find, however, that the record includes 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

While the veteran asserted on VA examination in March 1975 
that while serving in Vietnam, his "best friend" was killed 
by a rocket attack while taking a shower, he failed to 
respond to an RO stressor development letter in November 
1996, and has provided no data which would assist in 
verifying that event, and has subsequently failed to report 
the name, dates, places or units of assignment of any 
individuals killed or wounded in action while serving in the 
Republic of Vietnam, although that particular information was 
specifically requested in the RO's stressor development 
letters of November 19, 1996, and January 25, 2000.  

The United States Court of Appeals for Veterans' Claims (the 
Court) has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing a claim, he 
or she cannot passively wait for it in those circumstances 
where he or she may or should have evidence that is essential 
in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); reconsidered, 1 Vet. App. 406 (1991);  
Wamhoff v. Brown,  8 Vet. App. 517, 522 (1996).  Further, the 
Federal Circuit Court has held that the general rule is that 
where evidence to prove a fact is peculiarly within the 
knowledge and competence of one of the parties, fairness 
requires that party to bear the burden of coming forward.  
Jensen v. Brown,  19 F.3d. 1413 (Fed. Cir. 1994).  

Although the record shows that the veteran received the 
National Service Defense Medal (NSDM); the Vietnam Service 
Medal (VSM) with 2 Bronze Service Stars, the Vietnam Campaign 
Medal (VCM), and an Army Commendation Medal with one Oak Leaf 
Cluster, none of those awards are combat awards or 
decorations for valor.  See Army Awards and Decoration 
Regulation AR 600-8-22.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed.Cir. 1997);  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  

The Board must account for the evidence it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  Gabrielson v. Brown, 7 vet. 
App.36, 39-40 (1994).  This is critically important in a 
claim for service connection as frequently there is medical 
evidence in the form of a nexus opinion both for and against 
the claim.  It is not error for the Board to favor one 
competent medical opinion over another when the Board gives 
an adequate statement of reasons and bases.  Owens v. Brown, 
7 Vet. App. 429, 432-3 (1995).

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.  

Based upon the evidence cited above, the Board finds that the 
claimant did not serve in combat against the enemy while 
serving in the Republic of Vietnam.  In addition, he has 
failed to provide requested evidence needed to verify several 
of his claimed stressors, and USASCRUR has reported that the 
event for which he has provided adequate data [the booby-
trapping of the Company D dining hall] is not documented in 
the records of that unit.  In view of the foregoing, a 
diagnosis based upon stressors allegedly experienced in the 
Republic of Vietnam cannot be based upon a evidence that the 
claimed in-service stressor occurred.  Based upon the 
foregoing, and for the reasons and bases stated, service 
connection for PTSD is denied.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, but is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for PTSD is denied.  





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

